DREYFUS HIGH YIELD STRATEGIES FUND Notice of Annual Meeting of Shareholders To the Shareholders of: DREYFUS HIGH YIELD STRATEGIES FUND The Annual Meeting of Shareholders of Dreyfus High Yield Strategies Fund (the Fund) will be held at the offices of The Dreyfus Corporation, 200 Park Avenue, 8th Floor East, New York, New York 10166, on Thursday, August 6, 2009 at 2:00 p.m., for the following purposes: 1. To elect two Class I Trustees to serve for a three-year term and until their successors are duly elected and qualified; 2. To transact such other business as may properly come before the meeting, or any adjournment or adjournments thereof. Shareholders of record at the close of business on June 2, 2009 will be entitled to receive notice of and to vote at the meeting. New York, New York June 15, 2009 DREYFUS HIGH YIELD STRATEGIES FUND PROXY STATEMENT Annual Meeting of Shareholders to be held on Thursday, August 6, 2009 This proxy statement is furnished in connection with a solicitation of proxies by the Board of Trustees of Dreyfus High Yield Strategies Fund (the Fund) to be used at the Annual Meeting of Shareholders of the Fund, to be held on Thursday, August 6, 2009 at 2:00 p.m., and at any adjournments thereof, at the offices of The Dreyfus Corporation (Dreyfus), 200 Park Avenue, 8th Floor East, New York, New York 10166, for the purposes set forth in the accompanying Notice of Annual Meeting of Shareholders. Shareholders of record at the close of business on June 2, 2009 are entitled to be present and to vote at the meeting.
